Case 1:16-cv-04865-AJN-OTW Document 144 Filed 04/15/21 Page 1of1

| Usb SDNY
DOCUMENT
FLECTRONICALLY PILED

LAW OFFICES OF DOC #:

DATE FILED: 4/15/2021
AMBROSE WOTORSON =

A PROFESSIONAL CORPORATION
41* FLOOR
225 BROADWAY
NEW YORK, N.Y. 10007
TELEPHONE: 212-884-5985
FACSIMILE: 212-732-8167
LOAWW1650@AOL.COM

 

April 15, 2021
Honorable Alison J. Nathan, U.S.D.J.
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

Rasmy v. Marriott International, Inc., et al.
16-cv-4865

Dear Honorable Judge Nathan:

This office represents the Plaintiff in the above-style case. I write to request an enlargement of
time for the parties to submit their joint pre-trial materials to the Court.

While defendant has completed its initial draft those material and has submitted the same to the
undersigned, unusually heavy motions practice in some other cases has prevented me from
timely submitting Plaintiff's version to defendants’ counsel. I reasonably expect that I can submit
our portion of the joint pre-trial order to defendant’s counsel by next week Wednesday, April 21,
2021. However, I would also request that the final version of the joint pre-trial order be filed a
week later, on April 28, 2021, and that the Court re-schedule the final pre-trial conference
thereafter, on a date convenient for the Court.

 

The deadline for the parties' final pretrial materials is extended
to April 28, 2021. The parties should submit a joint letter with
proposed trial dates by the same date. The pretrial conference
scheduled for April 16, 2021, is adjourned to May 14, 2021, at
11:00 a.m. SO ORDERED.

MMi Qalgor

4/15/2021
SO ORDERED.

ALISON |. NATHAN, U.S.D_].

 

 

 

 

 

 

 

 
